DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of a printing apparatus and control method thereof including an acquisition unit configured to acquire difference information concerning a difference of a distance between the platen and each of the nozzle on an upstream side and the nozzle on a downstream side in a conveyance direction of the print medium, wherein the adjustment unit adjusts the distance based on a detection result of the first detection unit and the difference information acquired by the acquisition unit. Applicant disclosed such printing apparatus improve print quality by suppressing the lowering of ink landing accuracy caused by the upstream/downstream difference of the printhead. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Togawa (US 2010/0128073) teaches a printing apparatus including detection unit (16 figs.2,4) configured to detect a distance between the printhead (10) and a platen (12); an adjustment unit (15 fig.2) configured to adjust the distance between the printhead and the platen. However, does not teach the above claimed limitations.   
Lee et al. (US 6,629,787) teaches a printing apparatus including detection unit (40 figs.3-5) configured to detect a distance between the printhead (33a) and a platen (P,11); an adjustment unit (50) configured to adjust the distance between the printhead and the platen. However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853